DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21,22,26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140319199 (Becker et al).
                                                           
    PNG
    media_image1.png
    358
    300
    media_image1.png
    Greyscale

Regarding claim 21, Becker et al. teaches a method of manufacturing a dental instrument (Paragraph 0014), the method comprising: providing a planar flexible tip end (Figure 1, #18; Paragraph 0028, as well as paragraph 46 which describes the embodiment of figure 2A as the outer surface of the spiral cord having a flat surface, which is planar).  It is noted that one of the definitions of “planar” according to Merriam-Webster Dictionary is “of, relating to, or lying in a plane”…thus, it is clear that the flat surface disclosed by Becker et al “relates to” a plane.  Becker et al also includes a retaining portion (Figure 1, the portion of #18 that is within shank #11); and forming a shank by at least one of 3D printing or injection molding around the retaining portion of the flexible tip end (Figure 1, #11; Paragraph 0047), such that a distal portion of the shank is coupled to the retaining portion of the flexible tip end to secure the flexible tip end to the shank (Figure 1, #11 and #18; Paragraph0047), the shank configured to engage and be coupled to a handle (Paragraph 0016).

                 Regarding claim 22, Becker et al. teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches wherein providing the flexible tip end including the retaining portion comprises providing a flexible tip end including an aperture extending therethrough (Merriam- Webster defines an aperture as an opening or an open space; Figure 1 and annotated Figure 2, there is an open space between each helical turn of the outer helical part of the flexible tip #15 that extends from one side to the other).

                 Regarding claim 26, Becker et al. teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches wherein forming the shank further comprises forming a handle with the shank at one end of the handle (Paragraph 0044 teaches that a motorized hand piece which can be considered a handle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0329199 (Becker et al.) in view of US 6379155 (Riitano et al.).
               Regarding claim 25, Becker et al. teaches all of the elements of the claimed invention as stated above for claim 21 but does not teach wherein forming the shank comprises forming a shank in a bent configuration.
              Riitano et al. teaches an endodontic dental instrument (Abstract; Figure 20B) with a tip (Figure 20B, #782) and a shank (Figure 20B, #720) wherein the shank is formed in a bent configuration (Figure 20B, #720). Riitano et al. teaches that this bent configuration allows a practitioner to easily access a root canal (Column 34, lines 42-49).
              It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Becker et al. to include forming the shank in a bent configuration, as taught by Riitano et al. This would have been an obvious modification to make in order to allow a practitioner to easily access a root canal no matter where it is in the patient’s mouth.

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 6997709 (Kangasniemi et al.) and US 10758319 (Buist Sr.).
               Regarding claims 11 and 12, Lee teaches a dental instrument comprising: a handle (Figure 5, #130); a two-piece tip attached to the handle (Figure 6, #300 and #330), the two-piece tip including: a shank (Figure 6, #300) including a distal portion (Figure 6, #331) with an end surface (Annotated Figure 6), the distal portion extending along a longitudinal axis (Figure 6, #331); a Nickel Titanium foil tip end having a rear portion coupled to the distal portion of the shank (Figure 6, #300; Paragraph 0056) and a forward portion extending forwadly away from the distal portion of the shank (#300) along the longitudinal axis thereof (Figure 6, #300).
                Lee does not teach that the shank is steel, a slot extending rearwardly within the distal portion, the tip being disposed within the slot, and a material that comprises an adhesive is disposed between the portion of the nickel titanium foil tip end and the distal portion to secure the Nickel Titanium foil tip end to the steel shank wherein the end surface of the distal portion includes a slot, and the rear portion of the Nickel Titanium foil tip end is inserted within the slot.
                 Kangasniemi et al. teaches a dental instrument (Abstract) wherein a two-piece tip includes a steel shank (Figure 2, two piece tip is #20 and #12a; shank is #12a; Column 2, lines 18-24). Kangasniemi  et al. teaches that having a shank made of steel improves stiffness and strength of the instrument (Column 2, lines 18-20).
                 It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to have the shank made out of steel, as taught by Kangasniemi et al. This would have been an obvious modification to make as it would make the tool stronger and stiffer in the shank portion of the tool, thereby making the tool more resilient and capable of frequent use without breakage.



                          
    PNG
    media_image2.png
    364
    479
    media_image2.png
    Greyscale





modify the dental instrument of Lee/ Kangasniemi et al to include the slot and adhesive connection arrangement as taught by Buist Sr. at the portion of Lee that comprises a connection. This would have been an obvious modification to make, as it provides a secure attachment that would ensure that the tip end does not come apart or break during use.
                With regard to claim 29, the adhesive of Lee/Kangasniemi et al/Buist Sr. would be the only securing mechanism to secure the foil tip end to the steel shank.

Allowable Subject Matter
Claims 1-3,6-10,14-20,28 are allowed.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
With regard to claim 21, applicant argues that the Becker reference does not disclose the tip end being a planar flexible tip end, because Becker discloses a spiral tip end.  This is not found persuasive because, although applicant has amended claim 21 to recite “planar flexible tip end”, the examiner still believes that Becker discloses such.  According to the Merriram-Webster dictionary, “planar” may mean “of, relating to, or lying in a plane”.  Thus, the flat surface of the flexible tip end of Becker “relates to” a plane.
With regard to claim 11, applicant argues that combining the feature of the slot of Buist Sr. with the shank of Lee/Kangasniemi would require that the combination include Buist’s teachings of the pick 6 and channel 12 and, as such, the proposed combination would necessarily include that structure resulting in the cutting blade tip being disposed within the sheath 20.  This is not found persuasive.  As outlined in the above rejection of claim 11, the examiner has indicated that Lee does not disclose the 
Applicant also argues that “Accordingly, a person of skill in the art if motivated as suggested in the action, would modify the connection portion 331 of Lee to include a pick 6 configured as taught by Buist to include a channel 12 and sheath 20. As a result, no portion of the cutting blade of the proposed combination would extend “forwardly away from the distal portion o the shank along the longitudinal axis” as recited in claim 11.  This is also not found persuasive for the same reasons as above.  In the Lee reference, the blade already extends forwardly away from the distal portion of the shank.
With regard to the arguments presented toward new claim 29, these are addressed in the newly presented rejection of claim 29.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772